NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10091

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00517-CRB-1

 v.
                                                MEMORANDUM*
ARTRELLE FRAGHER, AKA Richard Lee
Evans, AKA Fragher Smith, AKA Kenneth
Winzer,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Artrelle Fragher appeals from the district court’s judgment and challenges

his guilty-plea convictions and concurrent 77-month sentences for three counts of

possession with intent to distribute a controlled substance, and three counts of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution and possession with intent to distribute a controlled substance within

1,000 feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and

860(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Fragher’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Fragher has filed multiple pro se supplemental

briefs. The government has filed an answering brief.

      Fragher entered into a plea agreement that contained an appeal waiver.

Assuming without deciding that the appeal waiver is not enforceable, our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief on direct appeal. Fragher’s pro se

challenges to the district court’s jurisdiction are unavailing. See United States v.

Marks, 530 F.3d 799, 810 (9th Cir. 2008).

      Counsel’s motion to withdraw is GRANTED. All other pending motions

and requests are DENIED.

      AFFIRMED.




                                           2                                     20-10091